DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 02/19/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


IN THE CLAIMS:

Replace claims 13-18 as below.

--13. Cancelled--
--14. Cancelled--

--15. Cancelled--


--17. Cancelled--

--18. Cancelled--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 10 is that applicant's claimed invention includes a method, comprising: in a card processing system, processing a plurality of cards includes reading data from and/or writing data to a magnetic stripe on each card in a magnetic stripe reading/writing system and programming data on an integrated circuit chip on each card in an integrated circuit chip programming system; printing on each card in a drop-on-demand card printing system using ultraviolet curable ink, the drop-on-demand card printing system includes at least one drop- on-demand print head having a nozzle plate; and curing the ultraviolet curable ink applied to each card; cleaning the nozzle plate of the at least one drop-on-demand print head using a cleaning mechanism in the drop-on-demand card printing system, wherein the cleaning mechanism is configured to clean the nozzle plate of the at least one drop-on-demand print head without the cleaning mechanism physically contacting the nozzle plate. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20120300128 to Alvig et al discloses printing on cards. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853